Fourth Court of Appeals
                                San Antonio, Texas
                                      August 20, 2015

                                   No. 04-14-00667-CV

                    Ramiro and Edna RAMOS, and Federico Salazar, Jr.,
                                      Appellants

                                             v.

       THE UNKNOWN HEIRS OF TOMASA GONZALEZ and Narciso Gonzalez,
                              Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-09-559
                      Honorable J. Manuel Banales, Judge Presiding


                                      ORDER
    The Appellee’s Unopposed Motion for Extension of Time to file their Reply Brief is
GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court